Citation Nr: 1455102	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a fibrocystic breast disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Coast Guard from November 1986 to August 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a hearing was held before the undersigned; a transcript is in the record.  In November 2012 the case was remanded for additional development.

The Veteran had also initiated an appeal of a denial of service connection for cervicitis.  A March 2013 rating decision granted service connection for cervicitis (and assigned a rating and effective date for the award); consequently, that matter is no longer on appeal.


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of the appeal have had) a fibrocystic breast disability; fibrocystic breast, of itself, is not a compensable disability.  


CONCLUSION OF LAW

Service connection for a fibrocystic breast disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2007 VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  She was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was readjudicated in the April 2013 supplemental statement of the case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2012 hearing, the undersigned VLJ explained the issue, and suggested submission of evidence required to substantiate the Veteran's claim; her testimony demonstrated awareness of what is needed to substantiate her claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant, 23 Vet. App. 488.

The Veteran's service treatment records (STRs) and service personnel records are associated with the record, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in February 2013.  In April 2013 the RO secured an advisory medical opinion in this matter.  As discussed in greater detail below, the Board finds the opinion adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Developmental defects, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c).

The requirement that there must be a current disability is satisfied when a claimant is shown to have the disability at the time the claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence in the record.  Although the Board has an requirement to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

The Veteran's STRs include a September 1987 notation of mild fibrocystic breast disease.  Subsequent STRs contain no mention of complaints, treatment, or diagnoses related to fibrocystic breast disease.  On gynecological evaluation in September 1988 it was specifically noted that there were no breast masses.  

At the September 2012 hearing, the Veteran testified that fibrocystic breast disease was diagnosed during a routine annual examination in service.  She stated that the examiner indicated there was nothing to worry about because it was just breast changes.

In November 2012 the Board remanded this matter for an examination to secure an advisory medical opinion; the examiner was to indicate whether fibrocystic breast disease was an acquired, congenital, or developmental disability/defect, and if it was a developmental or congenital disability/defect and not an acquired disease, whether there was superimposed disease or injury in service.  

Fibrocystic breast disease was not addressed by the February 2013 VA gynecological examiner.  [A notation states "Fibrocystic breast disease is not ratable".]  In April 2013 the RO secured a medical advisory opinion in the matter (based on review of the record).  The consulting physician opined that fibrocystic breast disease (also called fibrocystic changes) is not considered a pathologic process; "Because it is found in the majority of healthy breasts, it is regarded as a nonpathologic process." (citing Ferri's Clinical Advisor 2013, 1st ed.).  He explained that "Fibrocystic breast disease is a benign process in which generalized microcystic formation with stromal proliferation leads to increased breast nodularity."  He opined that there is no evidence of superimposed disease or injury in service, no indication of permanent worsening beyond normal progression of the Veteran's fibrocystic breast disease during service.  The Board finds the consulting physician's opinion probative in this matter because it reflects familiarity with the Veteran's accurate medical history and is accompanied by rationale supported by references to medical treatise evidence.  Because there is no competent evidence to the contrary it is persuasive.  See Barr, 21 Vet. App. 303.

As a threshold matter, to substantiate her claim, the Veteran must show that she now has, or at any time during the pendency of the claim has had, fibrocystic breast disease, the disability for which service connection is sought.  McClain, 21 Vet. App. at 321.  While fibrocystic breast disease was noted in service in 1987, it has not been noted since (and specifically indicated to not be noted the following year, in August 1988).  There is no report of a finding or complaint pertaining to fibrocystic breast during the pendency of the instant claim, and the Veteran has not identified any such instance.  Accordingly, the Veteran has not presented a valid claim of service connection for fibrocystic breast.   In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

[The Board notes incidentally, that even if the Veteran was found to have fibrocystic breast during the pendency of the instant claim/appeal and it was identified as the fibrocystic breast noted on an occasion in service (but not thereafter), such would not suffice to establish service connection.  As was explained by the consulting provider in April 2013, fibrocystic breast disease is not considered a pathologic process (but, in essence, is a developmental anomaly found in a majority of healthy females).  Therefore, if itself it is not a compensable disability.  Therefore, to substantiate this claim, the appellant would have to show that the fibrocystic breast evolved into a disease process (and such is not even alleged).].  

The preponderance of the evidence is against this claim; there is no doubt to be resolved.  


ORDER

Service connection for a fibrocystic breast disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


